internal_revenue_service department of the treasury index numbers washington dc number release date refer reply to cc ebeo br1- plr-114008-99 date date employer retirement_system this is in response to your letter dated date requesting a ruling on behalf of employer and retirement_system concerning the federal_income_tax consequences of certain contributions to retirement_system proposed to be made on behalf of employees of employer measured by the value of accumulated unused sick_pay employer is a political_subdivision of a state retirement_system is a nonprofit corporation that administers retirement disability death and survivor benefits for employees of the employer and employees of the retirement_system the retirement program operated by retirement_system includes a defined_benefit_plan that is intended to be a qualified_plan under sec_401 that is a governmental_plan as described in sec_414 the defined_benefit_plan under the retirement system’s current sick leave conversion program employees are permitted a set number of days of sick leave annually and can accumulate unused sick leave as credits in their sick leave account from year to year subject_to a maximum unused sick leave remaining credited to an employee’s sick leave account at retirement is counted toward creditable service for purposes of determining the employee’s benefit under the defined_benefit_plan however creditable service under the defined_benefit_plan is limited to years employer and retirement_system are proposing a change to this sick leave conversion program to provide employees with a supplemental retirement benefit under the defined_benefit_plan on account of accumulated unused sick leave under certain circumstances instead of crediting accumulated unused sick leave as additional creditable service under this proposed change an employee who retires on account of disability or after providing advance notice of intent to retire as specified under the sick leave conversion program will receive a supplemental benefit under the defined_benefit_plan based on a fixed percentage of the value of the employee’s accumulated unused sick leave credits which will be contributed by employer to retirement_system an employee who receives this supplemental benefit under the defined_benefit_plan will not have additional service credited under the defined_benefit_plan on account of the accumulated unused sick leave credits the employee may elect the form of payment of this supplemental benefit from among several options an employee who retires without providing the specified advance notice of intent to retire and who does not retire on account of disability will not receive this supplemental benefit under the defined_benefit_plan instead additional service will be credited toward the employee’s benefit under the defined_benefit_plan based on the employee’s accumulated unused sick leave credits to the extent credited service does not exceed years as is the case under the current sick leave conversion program sec_457 of the code provides rules regarding the taxation of deferred_compensation plans of eligible employers for this purpose the term eligible_employer is defined in sec_457 as a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state and any other organization other than a governmental_unit exempt from tax under subtitle a of title of the code the employer is an eligible_employer within the meaning of sec_457 under sec_457 a bona_fide sick leave plan is treated as not providing for the deferral of compensation_for purposes of sec_457 in the present case the primary function of the employer’s program for the crediting and use of sick leave including the proposed change to the sick leave conversion program is to provide employees with paid time off from work when necessary because of sickness thus the sick leave conversion program including the proposed change is part of a bona_fide sick leave plan within the meaning of sec_457 notwithstanding that the planned contributions to the retirement_system pursuant to the sick leave conversion program will result in a deferral of compensation accordingly the rules of sec_457 do not apply to the sick leave conversion program including the proposed change sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which it is actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 income is constructively received in the taxable_year during which it is credited to a taxpayer’s account or set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions revrul_75_539 1975_2_cb_45 addressed two fact patterns under which sick leave accumulated by a retiring employee could be applied to the cost of accident_and_health_insurance in the first fact pattern a retiring employee can receive a cash payment for accumulated sick leave or have the payment applied to the cost of the insurance the ruling concludes that unused sick leave credits that are received in cash are includible in the retiree’s gross_income under sec_61 of the code further a retiree’s ability to relinquish the right to the cash payment and have such an amount applied to the payment of health insurance premiums results in constructive receipt of such amount under sec_451 in the second fact pattern the employer places accumulated sick leave credits in an escrow account to pay the health insurance premiums until those amounts are exhausted the retiring employee cannot elect to receive accumulated sick leave in cash the ruling concludes that since the value of the accumulated unused sick leave credits is placed in escrow by the employer solely for the payment of health insurance premiums and may not in any event be received in cash by the employee or the employee’s dependents or beneficiaries those amounts are not constructively received under sec_451 under the proposed change to the sick leave conversion program the conversion of accumulated unused sick leave credits to additional benefits under the defined_benefit_plan either as a supplemental benefit or by reason of additional service credits is automatic and mandatory no amount is constructively received by an employee when the employee provides advance notice of intent to retire or files an election as to manner of payment of the supplemental benefit or when the employer contributes additional_amounts to the retirement_system on account of the unused sick leave because the employee cannot elect to receive any amount in cash in lieu of the additional defined_benefit_plan benefit provided on account of the unused sick leave under the assignment_of_income_doctrine a gratuitous anticipatory_assignment_of_income does not shift the burden of taxation and the donor is taxable when the income is received by the donee see 311_us_112 and 281_us_111 in 356_us_260 the taxpayers assigned the right to a specified sum of money payable out of a specified percentage of oil or the proceeds received from the sale of such oil if as and when produced in return for cash the court concluded that while the oil payments were interests in land the consideration received for the oil_payment rights was taxable as ordinary_income because the lump sum consideration was essentially a substitute for what would otherwise be received at a future time as ordinary_income under the proposed change to the sick leave conversion program the conversion of accumulated unused sick leave credits to additional benefits under the defined_benefit_plan either as a supplemental benefit or by reason of additional service credits is automatic and mandatory distributions of amounts contributed under the defined_benefit_plan for these additional benefits will be subject_to the rules for qualified_plan_distributions under the code under no circumstances will an employee be eligible to receive any amount in cash in lieu of accruing these additional benefits under the defined_benefit_plan therefore the corresponding contributions to the defined_benefit_plan will not be a substitute for amounts the employee would otherwise receive as current compensation accordingly the assignment_of_income_doctrine will not apply to the proposed transaction under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form the economic_benefit_doctrine applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee’s sole benefit 16_tc_244 aff’d per curiam 194_f2d_51 6th cir revrul_60_31 situation 1960_1_cb_174 sec_83 of the internal_revenue_code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferrable or is not subject_to a substantial_risk_of_forfeiture sec_83 provides that sec_83 does not apply to a transfer to a_trust described in sec_401 sec_402 of the code provides that any amount actually distributed to any distributee by an employees’ trust described in sec_401 that is exempt from tax under sec_501 is taxable to the distributee in the taxable_year of the distributee in which distributed sec_1_402_a_-1 of the regulations provides that if an employer makes a contribution for the benefit of an employee to a_trust described in sec_401 for the taxable_year of the employer that ends within or with a taxable_year of the trust for which the trust is exempt under sec_501 the employee is not required to include the contribution in gross_income except for the year or years in which the contribution is distributed or made available to him it is immaterial in the case of contributions to an exempt trust whether the employee’s rights in the contributions to the trust are forfeitable or nonforfeitable either at the time the contribution is made to the trust or thereafter under the proposed change to the sick leave conversion program contributions made by employer to retirement_system on account of the additional benefits under the defined_benefit_plan that arise from unused sick leave credits are employer contributions within the meaning of sec_1_402_a_-1 to which the economic_benefit_doctrine and sec_83 of the code do not apply based on the information submitted and representations made we conclude that the employer’s contributions to fund additional benefits under the defined_benefit_plan that arise from the proposed change to the sick leave conversion program measured by the value of accumulated unused sick leave credits are employer contributions which will be excluded from the gross_income of retired employees until paid under the defined_benefit_plan the conversion of accumulated unused sick leave credits to an amount used as a basis for calculating employer contributions to fund the supplemental benefit under the defined_benefit_plan will not create taxable_income for participants using the cash_receipts_and_disbursements_method of accounting under the economic_benefit_doctrine or the constructive_receipt_doctrine of sec_451 of the code the anticipatory_assignment_of_income doctrine or sec_83 at the time of the filing of notice of intent to retire or the election of form of payment of the supplemental benefit or at the time corresponding contributions to the retirement_system are made by the employer the rules of sec_457 do not apply to this conversion of accumulated unused sick leave credits because this conversion is part of a bona_fide sick leave plan except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed regarding the qualified status of the defined_benefit_plan under sec_401 or the effect of the modifications discussed in this letter on that qualified status this ruling is directed only to the taxpayers who requested it and applies only to the draft sick leave conversion program and regulations submitted with your letter of date if these documents are changed this ruling may not necessarily remain in effect sec_6110 of the code provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to both taxpayers sincerely robert d patchell assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy of purposes
